The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2014

                                       No. 04-14-00585-CR

                                    Carlos Santos HUERTA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4979
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        The trial court imposed sentence in this appeal on January 24, 2014, and appellant did not
file a motion for new trial. Because appellant did not file a timely motion for new trial, the
deadline for filing a notice of appeal was February 24, 2014. See TEX. R. APP. P. 26.2(a)(1); see
also TEX. R. APP. P. 4.1(a). A notice of appeal was not filed until July 1, 2014, and appellant did
not timely file a motion for extension of time to file the notice of appeal. See TEX. R. APP. P.
26.3.

        We therefore ORDER appellant to file a written response in this court on or before
showing cause why this appeal should not be dismissed for want of jurisdiction. See Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is
necessary to invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed for want of jurisdiction. If a supplemental
clerk’s record is required to show jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made.

        In addition, appellant entered into a plea bargain with the State in this case, pursuant to
which appellant pleaded nolo contendere to the offense of indecency with a child by contact.
The trial court imposed sentence in accordance with the plea agreement and signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.
P. 25.2(a)(2). We have yet to determine if appellant filed a timely notice of appeal as noted
above. The clerk’s record, which included the trial court’s rule 25.2(a)(2) certifications and
written plea bargain agreements, have been filed. See TEX. R. APP. P. 25.2(d). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

         Accordingly, appellant is hereby given notice that this appeal will be dismissed pursuant
to rule 25.2(d) of the Texas Rules of Appellate Procedure if an amended certification showing
that appellant has the right to appeal is made part of the appellate record on or before September
15, 2014. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,
pet. ref’d) (not designated for publication).

       We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on appellant, the attorneys of record and
the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court